TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 30, 2020



                                       NO. 03-19-00259-CV


Appellant, Rodolfo Canales, Jr.// Cross-Appellants, Ken Paxton, in his Official Capacity as
  Attorney General of the State of Texas; and the Office of The Attorney General, in its
       Capacity as the Title IV-D Agency under Part D of the Social Security Act

                                                  v.

 Appellees, Ken Paxton, in his Official Capacity as Attorney General of the State of Texas;
  and the Office of The Attorney General, in its Capacity as the Title IV-D Agency under
          Part D of the Social Security Act// Cross-Appellee, Rodolfo Canales, Jr.




         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on April 19, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.